Citation Nr: 0209238	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee prior to March 22, 2001.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee prior to March 22, 2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee from March 22, 2001.

4.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee from March 22, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had active service from June 1963 to April 1984.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2001, the Board remanded 
the case to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  An October 1998 VA examination report noted the veteran's 
complaints of constant pain in both knees, associated with 
weakness, stiffness, swelling, instability, and locking, with 
the left worse than the right.  A physical examination 
revealed crepitation and popping of both knees, but no 
looseness or instability and full range of motion from zero 
to 140 degrees. 

 3.  At a VA examination on March 22, 2001, the veteran was 
able to squat and rise, walk on his heels and toes, and walk 
with a slightly variable gait.  Mild tenderness was present 
over the medial collateral ligaments bilaterally, but neither 
knee had any swelling, redness or heat.  Range of motion 
testing showed 5 degrees of extension and 115 degrees of 
flexion of the right knee, and 5 degrees of extension and 100 
degrees of flexion of the left knee, with pain noted at 
extreme flexion of both knees. 

4.  X-rays performed in April 2002 revealed mild 
osteoarthritic changes in both knees.  When examined in June 
2002, however, both knees exhibited full range of motion with 
no instability.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right knee prior to March 22, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

2. The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee prior to March 22, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262  (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

3.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee from March 22, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

4.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee from March 22, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On May 22, 1998, the veteran filed a claim for an evaluation 
in excess of 10 percent for his service-connected bilateral 
chondromalacia of the knees.  The January 1999 rating 
decision on appeal denied his claim.  In a May 2001 rating 
decision, however, the RO determined that each knee 
disability should be assigned a separate rating.  As a 
result, the RO assigned a separate 10 percent rating for each 
knee disability from May 22, 1998, and assigned a separate 20 
percent rating for each knee disability from March 22, 2001.   
Since the effective date of the 20 percent evaluations did 
not go back to the date of claim (May 22, 1998), four issues 
must be adjudicated: (1) entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the right knee 
prior to March 22, 2001; (2) entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the left knee 
prior to March 22, 2001; (3) entitlement to an evaluation in 
excess of 20 percent for chondromalacia of the right knee 
from March 22, 2001; and (4) entitlement to an evaluation in 
excess of 20 percent for chondromalacia of the left knee from 
March 22, 2001.

I.  Veterans Claims Assistance Act

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a January 1999 letter and rating decision of the evidence 
needed to substantiate his claims, and was provided an 
opportunity to submit such evidence.  Moreover, in a 
statement of the case issued in May 1999 and supplemental 
statements of the case issued in July 1999 and May 2001, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims has 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims for increased ratings.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
afforded two VA examinations for joint disorders.  All known 
and available service, private, and VA medical records have 
been obtained and are associated with the veteran's claims 
file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).




II.  Discussion

The veteran claims he is entitled to an increased evaluation 
for his disabilities due to chondromalacia of the right and 
left knees.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against each of the veteran's claims. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  In addition, a disability 
rating may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In cases where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's knee disabilities were initially evaluated 
under Diagnostic Code (DC) 5003 for degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with Diagnostic Code 5260.  This code 
provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 
5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, DC 5261. 

The RO also considered DCs 5262 and 5257.  Under DC 5262, 
impairment of the tibia and fibula with malunion warrants a 
10 percent evaluation for a slight knee disability, a 20 
percent evaluation is assigned for a moderate knee 
disability, and a 30 percent evaluation is warranted for a 
marked knee disability.  See 38 C.F.R.        § 4.71a, DC 
5262.  Under DC 5257, a slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; moderate impairment of the 
knee warrants a 20 percent evaluation; and severe impairment 
of the knee warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5257.

The RO considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

A.  Evaluation Prior to March 22, 2001

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for each knee 
disability prior to March 22, 2001.  The only clinical 
evidence during this period is an October 1998 VA examination 
report.  At that time, the veteran reported constant pain in 
both knees, associated with weakness, stiffness, swelling, 
instability, and locking, with the left knee worse than the 
right.  Upon physical examination, however, neither knee 
exhibited any looseness, instability or limitation in range 
of motion, as both knees had flexion from zero to 140 
degrees.  In fact, the only objective findings included 
crepitation and popping of the knee joints.  Hence, there is 
simply no objective evidence of any instability, limitation 
of motion, or moderate impairment of the tibia and fibula 
with respect to either knee disability.  Accordingly, an 
evaluation in excess of 10 percent for either knee disability 
is not warranted under DCs 5260, 5261, 5262 or 5257 for the 
period prior to March 22, 2001.  

The Board also finds that an evaluation higher than 10 
percent is not warranted for either knee disability on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R.      §§ 4.40, 4.45; see also DeLuca, supra.  
The Board has considered the veteran's contentions that both 
knees are productive of significant pain and instability.  In 
his VA Form 9, dated May 1999, the veteran wrote that he was 
unable to "squat, kneel, etc for any length of time without 
having severe pain."  At his October 1998 VA examination, he 
reported constant pain in his knees associated with weakness, 
stiffness, swelling, heat, giving way, and locking.  He said 
his symptoms flared-up with squatting, walking fast, climbing 
stairs, or when the weather changed.  Nevertheless, the 
veteran's complaints of pain and weakness are not supported 
by adequate pathology.  As noted, the October 1998 VA 
examination report found no objective evidence of instability 
or limitation of motion for either knee.  The Board finds 
that medical findings recorded during a VA examination are of 
greater probative value than the veteran's unsupported 
statements advanced in support of his claim.  The veteran 
also denied wearing a brace or using a cane or crutch for 
mobility assistance.  In any event, any degree of functional 
loss has already been contemplated in the current 10 percent 
evaluations.  Accordingly, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 have been considered, but do not provide a 
basis for higher ratings under these circumstances. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 and DC 5003.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  Here, the preponderance of the evidence is 
against a finding that either knee disability caused 
subluxation or lateral instability prior to March 22, 2001.  
X-rays performed in October 1998 also disclosed no evidence 
of arthritis.  Thus, separate ratings under DC 5257 and DC 
5003 are not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
either knee disability for the period prior to March 22, 
2001.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Hence, the appeal 
is denied.

B.  Evaluation since March 22, 2001

The veteran underwent a VA examination on March 22, 2001.  
Based on findings from that examination, the RO assigned a 20 
percent evaluation for each knee disability from that date.  
After reviewing that examination report and subsequently 
submitted evidence, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for either knee disability for the period since March 22, 
2001. 

The March 2001 examination report shows some decrease in 
range of motion for both of the veteran's knees since his 
last examination in October 1998.  However, both knees still 
demonstrated noncompensable range of motion under DCs 5260 
and 5261.  In this regard, the veteran's right knee 
demonstrated 5 degrees of extension and 115 degrees of 
flexion, while his left knee demonstrated 5 degrees of 
extension and 100 degrees of flexion.  Also, a VA clinician 
in June 2002 noted that both knees demonstrated full range of 
motion.  Since a compensable evaluation requires that 
extension be limited to greater than 5 degrees and that 
flexion be limited to greater than 60 degrees, and evaluation 
in excess of 20 percent for either knee is not warranted 
under the range-of-motion criteria.  See 38 C.F.R. §§ 4.71a, 
DCs 5260, 5261. 

There is also no evidence that either knee disability is 
manifested by more than moderate instability or moderate 
impairment of the tibia or fibula since March 22, 2001.  At 
his March 2001 examination, the veteran exhibited a slight 
variable walk and was able to squat and rise.   He exhibited 
some mild tenderness over the medial collateral ligaments 
bilaterally, but the examiner found no swelling, redness, or 
heat.  X-rays revealed a 3 to 4 millimeter metallic foreign 
body within the soft tissues overlying the anterior right 
tibia, with no other findings shown.  Although the veteran 
reported that both knees demonstrated instability, with the 
left knee giving way approximately three to four times a 
week, he later denied dislocation or recurrent subluxation.  
Moreover, a VA clinician in June 2002 noted that there was no 
instability of either knee.  In short, these findings are 
simply not analogous to more than moderate impairment of the 
knee due to recurrent subluxation or lateral instability, nor 
is there any evidence of malunion of the tibia or fibula.  
Under these circumstance, the Board finds that an evaluation 
in excess of 20 percent for either knee disability is not 
warranted under DC 5257 or DC 5262.  

For these reasons, higher evaluations are not warranted on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  In reviewing the March 2001 VA examination 
report, the Board has considered the veteran's complaints of 
bilateral knee pain, weakness, swelling, and instability, 
which increased with standing, walking, kneeling, crouching, 
crawling, and going up or down stairs.  He also explained 
that he experienced flared-up between two and four times per 
week.  He said the pain would vary, which he rated between 2 
and 9 on a pain scale from zero to 10.   The Board finds 
that, although the veteran appears to experience functional 
loss due to pain and weakness in both knees, that degree of 
functional loss has already been contemplated in the 20 
percent evaluations, particularly in light of the fact that 
both knees exhibit noncompensable range of motion, with pain 
reported only at extreme flexion.  The Board also places 
significant probative value on the veteran's statements that 
he does not wear a brace or use a cane or crutch to ambulate.  
As such, an evaluation higher than 20 percent for either knee 
disability is not appropriate under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

The Board notes that X-rays performed in April 2002 revealed 
mild osteoarthritic changes in both knees.  However, as the 
preponderance of the evidence is against a finding that 
either knee disability is manifested by subluxation or 
lateral instability, separate ratings under DC 5257 and DC 
5003 are not warranted at this time.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997). 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
chondromalacia of the right and left knees from March 22, 
2001.  Thus, the benefit-of-the-doubt rule need not be 
considered,  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000), and the appeal is denied.

C.  Consideration of an Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds in this case that the disability picture for 
each knee disability is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for either knee disability.  
Moreover, there is no evidence that either knee disability 
has markedly interfered with his employment such as to render 
impractical the regular schedular standards.  The Board finds 
the regular schedular standards to be appropriate in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee prior to March 22, 2001 is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee prior to March 22, 2001 is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee from March 22, 2001 is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee from March 22, 2001 is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

